Citation Nr: 0026703	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
the residuals of a service-connected lumbosacral spine 
injury.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a service-connected lumbosacral spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO rating action that 
denied the veteran's claim for a rating in excess of 20 
percent.

A transcript of the veteran's June 1994 hearing before a 
hearing officer at the RO is on file.

In August 1997, the Board remanded this case for further 
development, to include an orthopedic and neurologic 
examination of the veteran's lumbosacral spine.  Based on the 
subsequent April 1998 VA orthopedic examination report, in an 
August 1999 supplemental statement of the case, the RO 
reduced the veteran's rating from 20 percent to zero.  
Although the restoration issue was not before the Board 
previously in August 1997, the Board will address it on 
appeal because it stems from the veteran's claim of 
entitlement to a rating in excess of 20 percent for residuals 
of a low back injury, which is on appeal.

Also, pursuant to the Board's August 1997 remand, the RO 
informed the veteran in September 1997 correspondence that he 
should indicate whether he desired a hearing before a member 
of the Board in Washington, D.C.  Given that he has failed to 
respond to the RO's correspondence in this regard, the Board 
finds that he has waived his right to a Board hearing.

The Board will address the increased rating issue in the 
remand portion of this action.

FINDING OF FACT

The RO failed to notify the veteran at his last known address 
of record of its July 1998 proposal to reduce the rating for 
residuals of the veteran's low back injury from 20 percent to 
noncompensable.


CONCLUSION OF LAW

The reduction of the rating for the veteran's residuals of a 
service-connected lumbosacral spine injury from 20 percent to 
zero percent was not undertaken in accordance with due 
process safeguards; therefore, restoration of the 20 percent 
rating is warranted.  38 C.F.R. § 3.105(e) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 20 percent evaluation for his 
service-connected residuals of a service-connected 
lumbosacral spine injury should be restored because there has 
been no improvement in the disability.

As referenced in the INTRODUCTION of this decision, in an 
August 1999 supplemental statement of the case, the RO 
reduced the veteran's rating from 20 percent to zero.  
Although the restoration issue was not before the Board 
previously in August 1997, the Board will address it on 
appeal because it stems from the veteran's claim of 
entitlement to a rating in excess of 20 percent for residuals 
of a low back injury, which is on appeal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Based on a review of the record, the Board finds that the 
reduction from a 20 percent rating to a noncompensable rating 
for residuals of a lumbosacral spine injury is not warranted.  
First, the Board notes that the 20 percent evaluation had 
been in effect for a period in excess of five years, since 
January 11, 1988; therefore, the Board must apply the 
provisions of 38 C.F.R. § 3.344(a).  See Brown v. Brown, 
5 Vet. App. 413 (1993).

Second, it appears that the procedural requirements were not 
met in order to reduce the veteran's rating.  38 C.F.R. 
§ 3.105.  For example, the veteran underwent two VA 
examinations in April 1998, one orthopedic and the other 
neurologic.  According to both of the requested April 1998 VA 
examination reports, the veteran lived at a new address.  In 
other words, the address listed on the April 1998 VA 
examination reports was different than the one the RO had 
listed for the veteran.  

In a July 1998 decision, the RO proposed to reduce the 
veteran's rating for residuals of a low back injury to a 
noncompensable rating based on the April 1998 VA orthopedic 
and neurologic reports.  It then advised the veteran of his 
rights regarding this proposal later in July 1998.  According 
to the RO's letter, the July 1998 notice advising the veteran 
of his rights was sent to the veteran's old address, and it 
was ultimately returned to sender.  The letter was resent to 
the address shown on the April 1998 examination reports on 
September 1, 1998.

Later in September 1998, the veteran submitted a statement 
contending that he never received the RO's July 1998 notice 
proposing to reduce the 20 percent rating.  Along with his 
statement, the veteran provided his new address, the same one 
that is listed on the April 1998 VA examination reports.  

Although it appears that prior to the RO's issuance of the 
July 1998 proposal to reduce the veteran did not directly 
provide the RO with his new address, nevertheless, the Board 
finds that the April 1998 VA examination reports, with the 
veteran's updated address, were in the possession of VA and, 
therefore, VA had knowledge of his change of address.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In August 1999, the RO informed the veteran that it had 
reduced the rating for the service-connected residuals of a 
low back injury from 20 percent to noncompensable, effective 
November 1, 1999, because it determined that improvement in 
the condition was shown.  In its letter, the RO referred to 
the July 1998 proposal to reduce, which, based on the record, 
the veteran never received.  When the RO resent the proposal 
to reduce letter to the veteran at his new address on 
September 1, 1998, this date should have formed the basis of 
calculations concerning the reduction.  Thus, he had 60 days 
from September 1, 1998, or until October 31, 1998, to submit 
evidence showing that the proposed reduction should not take 
place.  If no evidence or a request for a hearing had been 
received as of October 31, 1998, the RO could thereafter have 
taken action to effectuate the proposal, to be effective 
"the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires," in accordance with 38 C.F.R. § 3.105(e).  In the 
present case, even if the veteran had received the July 14, 
1998, proposal to reduce letter, a reduction should not have 
been effective any earlier than December 1, 1998, one month 
later than the RO's effective date.  Since the veteran did 
not receive the July 14, 1998, letter, the date of remailing 
this letter, September 1, 1998, should have been used to 
compute the proper effective date of a reduction, which, in 
any event, would be no earlier than January 1, 1999.  The 
fact that the veteran became aware of the reduction in August 
1999, after the RO sent him a supplemental statement of the 
case (SSOC) which gave notice of the actual reduction, should 
not affect the determination of the effective date.  The 
August 1999 SSOC did not provide the veteran with information 
concerning his right to submit evidence and request a 
hearing.  The Board finds that the due process procedures for 
reducing the evaluation have not been met.  38 C.F.R. 
§ 3.105(e).  Therefore, restoration of the previously 
assigned 20 percent evaluation is warranted, effective the 
date of the reduction.


ORDER

Restoration of a 20 percent evaluation for residuals of a low 
back injury is granted, effective the date of the reduction.


REMAND

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to his 
service-connected low back injury since the last final 
respective decision on the merits is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In its August 1997 remand, the Board referred to the RO the 
issue of service connection for nerve problems in the legs.  
At an April 1998 VA examination of the veteran, the diagnoses 
included L5 and/or S1 radiculopathy on the left.  The RO has 
not adjudicated this claim.  As it now appears to be 
inextricably intertwined with the increased rating issue on 
appeal, the RO should consider this claim.

One of the April 1998 rating examiners concluded that the 
veteran's current clinical symptoms were the result of a 
congenital defect, rather than the service-connected 
disorder.  As a result, the RO reduced the veteran's rating.  
As this represents a change in diagnosis, which diagnosis no 
other examiner has made, the Board is of the opinion that a 
further examination would be helpful to reconcile the 
clinical findings prior to further Board review of this case.

The Board further notes that the veteran has applied for 
Social Security disability benefits, but these records have 
not been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  For example, in his June 1994 testimony 
before a hearing officer at the RO, the veteran revealed that 
he had a pending claim before the Social Security 
Administration (SSA), and that a SSA physician had recently 
examined his low back.  Furthermore, in January 1995, the 
veteran's attorney, who represented him before SSA, requested 
that the RO provide him copies of the veteran's VA medical 
records.  The attorney explained that he wanted to submit the 
VA medical records to SSA as evidence in the veteran's 
pending disability claim with SSA.  The Board notes that no 
attempt has been made to obtain these SSA records.  As the 
medical records utilized by the SSA are not of record further 
development is in order.  Murincsak v. Derwinski, 2 Vet. App. 
at 370-72.

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The RO must contact the SSA and 
request any and all medical records and 
final decision pertaining to the 
veteran's application for and award of 
SSA disability benefits.  All attempts to 
secure these records must be documented 
in the claims folders, and any records 
received should be associated therein.

2.  The RO must also request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since August 1999.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those records identified that have not 
been previously secured.

3.  The RO should schedule the veteran 
for a specialty VA examination of the 
back, if possible by an examiner who has 
not previously examined him, in order to 
determine the current diagnoses of the 
veteran's low back and manifestations of 
the service-connected lumbosacral spine 
injury residuals and reconcile the 
previous clinical findings.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.  All indicated tests and 
studies should be conducted.  The 
examiner should fully set forth the 
veteran's history and current complaints.  
Following review of the claims folder and 
examination of the veteran, the examiner 
should set forth a comprehensive 
diagnosis which includes all 
disorders/defects of the lumbosacral 
spine.  The examiner should specifically 
identify all symptoms of the service-
connected lumbosacral spine injury.  
He/she should also discuss the April 14, 
1998, opinion of a VA examiner that all 
of the veteran's current clinical 
symptoms are due to severe lumbar 
lordosis of congenital origin with 
chronological degenerative changes (i.e., 
age related) of L5-S1 with opinions of 
other VA examiners as set forth in the 
claims folder.  A complete rationale 
should be offered for all opinions 
offered.

4.  Thereafter, the RO should 
readjudicate the issue on appeal and the 
issue of service connection for nerve 
problems of the legs.  The veteran should 
be given appropriate notice of the 
decision pertinent to the latter issue.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 



